Citation Nr: 1200497	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as paranoid schizophrenia or major depressive disorder (claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April and August 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  The appeal was Remanded in August 2009.  

During the pendency of this appeal, the Court of Appeals for Veterans Claims (Court) has indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons and based upon a review of the Veteran's examination and treatment records, the Board has recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page of this Remand. 

The Veteran requested and was afforded a hearing before the undersigned at the RO in Nashville, Tennessee in July 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal was Remanded in August 2009.  When the claim returned to the Board following Remand, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  The Veteran was afforded 60 days to provide additional argument or evidence and was notified of such in a letter dated in September 2011.  

VA regulations require that pertinent evidence submitted by the Appellant after the last review by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review and preparation of a SSOC unless this procedural right is waived in writing by the Appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  

The Veteran responded in October 2010 that he did not waive RO consideration of the VHA opinion, and the Veteran's representative submitted additional argument in November 2011 which reiterated the Veteran's determination that the Veteran did not waive of consideration of the additional evidence by the agency of original jurisdiction (AOJ).  The Veteran's representative requested that the appeal be Remanded for AOJ consideration.  38 C.F.R. § 20.1304(c) (2011).   
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any evidence relevant to his appeal.

2.  The Veteran's current VA clinical records from October 2009 to the present should be obtained and associated with the claims files.

3.  The AOJ/AMC must review all evidence submitted or obtained since the November 2010 supplemental statement of the case (SSOC).  The claim should be readjudicated.  The Appellant and his representative should be provided with a supplemental statement of the case (SSOC) and be afforded an opportunity to reply.  If the benefit sought on appeal remains denied, the appeal should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


